In an action inter alia for goods sold and delivered, defendant appeals from an order of the Supreme Court, Rockland County, entered March 16, 1976, which denied her motion for a change of venue from Rockland County to Oneida County. Order affirmed, without costs or disbursements. The order appealed from constituted a proper exercise of discretion. Latham, Cohalan and Hawkins, JJ., concur; Gulotta, P. J., and Hopkins, J., dissent and vote to reverse the order and grant the motion, with the following memorandum: Special Term failed to give sufficient weight to defendant’s physical disability (see Kiamesha Concord v Greenman, 29 AD2d 904; Goldman v Isgood Stottville Realty Corp., 14 AD2d 759; Foley v Phelps, 257 App Div 896) and gave excessive weight to the convenience of plaintiff’s nonresident witnesses (see Taller & Cooper v Rand, 286 App Div 1096; Geneva Trust Co. v Boston & Maine R. R., 212 App Div 695).